         Case 1:20-cv-01127-JMF Document 143 Filed 05/04/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,

                                  Plaintiff,                     No. 20 Civ. 1127 (JMF)
             -v-

 CHAD F. WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                  Defendants.


 R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
 themselves and all similarly situated individuals,
                                                                 No. 20 Civ. 1142 (JMF)
                                    Plaintiffs,

              -v-

 CHAD F. WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                   Defendants.


                        STIPULATION AND [PROPOSED] ORDER

       WHEREAS, Alejandro Mayorkas was sworn in as Secretary of Homeland Security on

February 2, 2021, and therefore was automatically substituted as a party to these actions pursuant

to Rule 25(d) of the Federal Rules of Civil Procedure;

       WHEREAS, Troy Miller assumed the position of Senior Official Performing the Duties of

the Commissioner of U.S. Customs and Border Protection on January 20, 2021, and therefore was

automatically substituted as a party to these actions pursuant to Rule 25(d) of the Federal Rules of

Civil Procedure; and
          Case 1:20-cv-01127-JMF Document 143 Filed 05/04/21 Page 2 of 4




       WHEREAS, the Court directed the parties to file a stipulation and proposed order

substituting the proper Defendants pursuant to Rule 25(d) of the Federal Rules of Civil Procedure

by May 6, 2021;

       Therefore, IT IS HEREBY ORDERED that:

       1.      The Clerk of the Court is respectfully directed to amend the dockets in these actions

to reflect that Alejandro Mayorkas, in his official capacity as Secretary of Homeland Security, has

been substituted in place of Peter Gaynor.

       2.      The Clerk of the Court is respectfully directed to amend the dockets in these actions

to reflect that Troy Miller, in his official capacity as Senior Official Performing the Duties of the

Commissioner of U.S. Customs and Border Protection, has been substituted in place of Mark

Morgan.

       3.      The Clerk of the Court is respectfully directed to amend the caption in State of New

York v. Wolf, No. 20 Civ. 1127 (JMF) (S.D.N.Y.), as follows:


       STATE OF NEW YORK,

                                        Plaintiff,                     No. 20 Civ. 1127 (JMF)
                   -v-

       ALEJANDRO MAYORKAS, in his official capacity as
       Secretary of Homeland Security, UNITED STATES
       DEPARTMENT OF HOMELAND SECURITY, TROY
       MILLER, in his official capacity as Senior Official
       Performing the Duties of the Commissioner of U.S.
       Customs and Border Protection, and UNITED STATES
       CUSTOMS AND BORDER PROTECTION,

                                        Defendants.


       4.      The Clerk of the Court is respectfully directed to amend the caption in Lewis-

McCoy v. Wolf, No. 20 Civ. 1142 (JMF) (S.D.N.Y.), as follows:
         Case 1:20-cv-01127-JMF Document 143 Filed 05/04/21 Page 3 of 4




       R. L’HEUREUX LEWIS-MCCOY, JAMIL DAKWAR,
       JOHN HARLAND GIAMMATTEO, S.T., a minor, by
       and through her next friend, Amanda Hughes, and PAUL            No. 20 Civ. 1142 (JMF)
       VANDECARR, on behalf of themselves and all similarly
       situated individuals,

                                       Plaintiffs,

                   -v-

       ALEJANDRO MAYORKAS, in his official capacity as
       Secretary of Homeland Security, UNITED STATES
       DEPARTMENT OF HOMELAND SECURITY, TROY
       MILLER, in his official capacity as Senior Official
       Performing the Duties of the Commissioner of U.S.
       Customs and Border Protection, and UNITED STATES
       CUSTOMS AND BORDER PROTECTION,

                                       Defendants.


Dated: May 4, 2021                              Dated:         May 4, 2021
       New York, New York                                      New York, New York

       LETITIA JAMES                                           AUDREY STRAUSS
       Attorney General of the State of New York               United States Attorney for the
                                                               Southern District of New York


By:    __/s/ Daniela Nogueira_________                   By:   _/s/ Zachary Bannon________
       DANIELA NOGUEIRA                                        ZACHARY BANNON
       Office of the New York State                            ELIZABETH J. KIM
         Attorney General                                      CHRISTOPHER CONNOLLY
       28 Liberty Street                                       Assistant United States Attorneys
       New York, New York 10005                                86 Chambers Street, 3rd Floor
       Tel.: (212) 416-6544                                    New York, New York 10007
       Email: Daniela.nogueira@ag.ny.gov                       Tel.: (212) 637-2728/2745/2761
                                                               Email: zachary.bannon@usdoj.gov
Attorneys for Plaintiff the State of New York                          elizabeth.kim@usdoj.gov
                                                                       christopher.connolly@usdoj.gov

                                                               Attorney for Defendants
         Case 1:20-cv-01127-JMF Document 143 Filed 05/04/21 Page 4 of 4




Dated: May 4, 2021
       New York, New York

       NEW YORK CIVIL LIBERTIES UNION
       FOUNDATION


By:    _/s/ Antony P.F. Gemmell_____
       ANTONY P.F. GEMMELL
       MOLLY BIKLEN
       JESSICA PERRY
       JORDAN LARIS COHEN
       CHRISTOPHER T. DUNN
       New York Civil Liberties Union Foundation
       125 Broad Street
       New York, New York 10004
       Tel.: (212) 607-3320/3380/3318/3343/3318
       Email: agemmell@nyclu.org
               mbiklen@nyclu.org
               jperry@nyclu.org
               jlariscohen@nyclu.org
               cdunn@nyclu.org

Attorneys for the Class Action Plaintiffs


SO ORDERED:

Dated: New York, New York
       _____________, 2021


________________________________________________
THE HONORABLE JESSE M. FURMAN
UNITED STATES DISTRICT JUDGE
